Citation Nr: 0121896	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-20 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for Hepatitis C, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the RO denied a rating in excess of 30 percent for Hepatitis 
C.  The veteran appealed.  In a September 1999 rating 
decision, the RO granted a 60 percent increased rating, 
effective August 26, 1998.  The veteran has continued to 
appeal for a higher rating.

The veteran also has service connection for residuals of a 
fracture of the thoracic spine, status post fusion, evaluated 
as 20 percent disabling.  A total rating for compensation 
purposes based on individual unemployability (TDIU) has been 
in effect since December 1998.


REMAND

On VA examination in November 1998, the veteran reported that 
he was on medicine for liver disease; he had been vomiting 
and his energy level was down.  He reported that he was in 
bed for up to 12 hours and still felt wiped out.

Subsequent VA examination in June 1999 noted that the veteran 
had a decreased appetite and was eating only one meal per 
day.  He reported constant fatigue and depression and 
occasional diarrhea, hematemesis and melena.  The veteran was 
noted to have cirrhosis of the liver and chronic active 
hepatitis, and to be awaiting a liver transplant.

A September 1999 rating decision granted an increased 60 
percent rating for Hepatitis C based on a finding that the 
veteran's Hepatitis C had worsened since he had been 
hospitalized in August 1998, during which time a liver biopsy 
showed active Hepatitis.  As noted above, the veteran 
continued to appeal for a rating in excess of 60 percent for 
Hepatitis C.

Thereafter, it appears that the RO requested further VA 
examination of the veteran which was scheduled for March 15, 
2001.  There is a computer generated sheet in the claims 
folder which indicates that the veteran failed to report for 
the 

examination.  A copy of a letter from the RO to the veteran 
notifying him of an intention to schedule him for this VA 
examination is not in the claims folder.  More importantly, a 
copy of the letter from the VA medical facility notifying the 
veteran of the date, time and place to report for the 
examination is not in the claims folder.

Without a copy of a letter from the VA medical facility to 
the veteran in the claims folder, it cannot be said that the 
veteran failed to report for the VA examination, after being 
duly notified.  The May 2001 supplemental statement of the 
case did provide the veteran with information regarding the 
consequences of a failure to report for VA examination 
pursuant to the provisions of 38 C.F.R. § 3.655 (2000).

Under these circumstances, the case is REMANDED to the RO for 
the following development:

1.  Before the veteran is seen for 
further VA examination as directed in 
paragraph number 3, the RO must place a 
copy of the letter from the VA medical 
facility to the veteran advising him of 
the date, time and location of the 
examination in the claims folder so that 
it may be established that the veteran 
received adequate notice of the 
examination.

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
Hepatitis C since June 1999, the date of 
the last VA examination.  Based on his 
response, the RO should obtain a copy of 
all treatment records referable to the 
above-named service-connected disability 
from the identified source(s), and 
associate them with the claims folder.

3.  Following the receipt of the 
aforementioned evidence, if any, the RO 
should provide the veteran 

another opportunity to appear for further 
VA examination.  The RO should advise the 
veteran that if he does not appear for 
the scheduled VA 
examination, his claim will be 
adjudicated pursuant to the provisions of 
38 C.F.R. § 3.655 (2000) which provide 
that a claim for an increased rating be 
denied upon failure to appear for a VA 
examination without good cause.  The 
purpose of the examination is to 
determine the current severity of his 
service-connected Hepatitis C.  All 
indicated testing should be accomplished 
and all findings should be reported in 
detail.  The complete claims folder, 
including a copy of this remand order, 
MUST be reviewed by the examiner and 
he/she should indicate that a review of 
the claims folder was accomplished.  In 
particular, the examiner should indicate 
whether the veteran has marked liver 
damage manifest by liver function testing 
and marked gastrointestinal symptoms, or 
with episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy.

4.  If the veteran reports for the 
above-noted VA examination, the RO 
should adjudicate the veteran's claim on 
the merits with consideration of the 
pertinent Diagnostic Code for evaluating 
hepatitis.  If the veteran does not 
report for the scheduled examination and 
does not provide an adequate reason for 
his failure to report, the RO should 
adjudicate the veteran's claim under 
38 C.F.R. § 3.655 (b) (2000) and issue 
an SSOC explaining that determination.



5.  If the determination remains adverse to 
the veteran, the appellant and his 
representative should be provided with an 
appropriate SSOC and given the opportunity 
to respond within the applicable time.

The purpose of this REMAND is to ensure due process of law 
and to comply with recently enacted legislation.  Thereafter, 
the case should be returned to the Board, if in order.  The 
appellant need take no action unless otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


